Citation Nr: 1602383	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  10-02 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to reopen a claim for service connection for an eye disorder/Stargardt's disease, to include as due to herbicide exposure.

3.  Whether new and material evidence has been received to reopen a claim for service connection for benign prostate hypertrophy, to include as due to herbicide exposure.

4.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C.

5.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

6.  Entitlement to service connection for an eye disorder/Stargardt's disease.

7.  Entitlement to service connection for insomnia.

8.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for urticaria, to include as due to herbicide exposure.

10.  Entitlement to service connection for eczema, to include as due to herbicide exposure.

11.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

12.  Entitlement to a rating in excess of 70 percent for service-connected PTSD.

13.  Entitlement to a compensable rating for service-connected bilateral hearing loss, on a schedular basis.

14.  Entitlement to a compensable rating for service-connected bilateral hearing loss, on an extraschedular basis.  

15.  Entitlement to a rating in excess of 10 percent for service-connected chloracne.

16.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for a period of convalescence following surgery for service-connected sinusitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to January 1974, with service in Vietnam.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2008 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In September 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

During the September 2015 Board hearing, the Veteran raised the issue of entitlement to special monthly compensation based on the need for aid and attendance or housebound status.  The Veteran and his representative are advised that if he wishes to pursue a claim for benefits, he should file a claim on the application form prescribed by the Secretary.  See 38 C.F.R. § 3.155 (as amended, effective from March 24, 2015); 79 Fed. Reg. 57660 (Sept. 25, 2014) (final rule).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The issues of entitlement to service connection for diabetes mellitus, an eye disorder, obstructive sleep apnea, urticaria, and eczema; entitlement to an increased rating for chloracne; entitlement to a compensable rating for bilateral hearing loss on an extraschedular basis; and entitlement to a temporary total evaluation for treatment of sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2002 rating decision, the RO denied service connection for diabetes mellitus and Stargardt's disease.  New and material evidence was not received within the one-year appeal period and the Veteran did not appeal the decision.

2.  The evidence received since the June 2002 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claims for service connection for diabetes mellitus and Stargardt's disease.  

3.  In a June 2001 rating decision, the RO denied service connection for benign prostate hypertrophy.  New and material evidence was not received within the one-year appeal period and the Veteran did not appeal the decision.

4.  None of the new evidence associated with the claims file since the June 2001 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim for service connection for benign prostate hypertrophy, or raises a reasonable possibility of substantiating the claim.

5.  In a December 2005 decision, the Board denied service connection for hepatitis C.  

6.  None of the new evidence associated with the claims file since the December 2005 Board decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim for service connection for hepatitis C, or raises a reasonable possibility of substantiating the claim.

7.  The Veteran's sleep difficulties have been attributed to his service-connected PTSD.  

8.  The Veteran does not have a current diagnosis of ischemic heart disease. 

9.  The Veteran's PTSD symptoms have been productive of no more than occupational and social impairment with deficiencies in most areas.

10.  The Veteran has demonstrated, at worst, Level II hearing acuity in both ears.  


CONCLUSIONS OF LAW

1.  The June 2002 rating decision that denied service connection for diabetes mellitus and Stargardt's disease is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  Evidence received since the June 2002 rating decision is new and material with regard to the claim of entitlement to service connection for diabetes mellitus; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Evidence received since the June 2002 rating decision is new and material with regard to the claim of entitlement to service connection for an eye disorder/Stargardt's disease; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The June 2001 rating decision that denied service connection for benign prostate hypertrophy is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015). 

5.  The criteria for reopening a previously denied claim for service connection for a benign prostate hypertrophy have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  The December 2005 Board decision that denied service connection for hepatitis C is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

7.  The criteria for reopening a previously denied claim for service connection for hepatitis C have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

8.  The criteria for service connection for insomnia are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 4.14 (2015).

9.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

10.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

11.  The criteria for a compensable schedular rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Regarding the Veteran's requests to reopen the previously denied claims for service connection for diabetes mellitus and an eye disorder/Stargardt's disease, given the fact the Board is reopening the claims, a discussion of VA's duties to assist and notify is not necessary for that aspect of these claims.

Regarding the remaining claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  In this case, December 2007 and January 2012 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, the letters were provided prior to the initial adjudication of the claims in November 2008 and July 2012. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
 § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran's service treatment records (STRs), records from the Social Security Administration (SSA), and all identified and available post service treatment records have been obtained.  

The Veteran was evaluated in conjunction with his claimed ischemic heart disease in February 2012.  The VA examiner reviewed the claims file, noted and considered the Veteran's reported symptoms and assertions, and provided an opinion with adequate supporting explanation.  The Board finds that the VA examination report, along with the other evidence of record, is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

The Veteran was medically evaluated in conjunction with his claims for higher ratings in January 2008, February 2008, and November 2014.  The Board notes that the January 2008 VA examiner did not review the claims file prior to evaluating the Veteran's hearing loss; however, he considered the Veteran's complaints, reported history, and provided sufficient findings to evaluate his hearing loss in relation to the rating criteria.  Moreover, the February 2008 and November 2014 VA examiners reviewed the claims file.  As a whole, the examiners considered the Veteran's complaints, conducted appropriate physical examinations, and provided complete rationales for all opinions expressed.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims herein decided, as together they addressed the Veteran's symptoms in relation to the rating criteria.  See Barr, 21 Vet. App. at 311 (2007); Stefl, 21 Vet. App. at 124-25. 

Regarding the claims to reopen, VA's duty to provide a medical examination only applies if new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  Here, for the reasons explained below, the Board finds that new and material evidence has not been received with respect to the claims for service connection for a benign prostate hypertrophy and hepatitis C.  Therefore VA examinations are not warranted.  With respect to the claims for service connection for diabetes mellitus and an eye disorder/Stargardt's disease, the Board finds that new and material evidence has been received and the claims are reopened; however, the merits of the claims are being remanded to the AOJ for further development, including VA examinations.

The Board notes that the Veteran was not provided with a VA examination in conjunction with his claimed insomnia.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As explained below, the evidence indicates that the Veteran's sleeping difficulties are not a separate disability, but a symptom attributable to his service-connected PTSD.  Therefore, service connection for insomnia cannot be granted, and a VA examination is not warranted. 

In addition, the Veteran had the opportunity to testify in support of his claims during a September 2015 Board hearing.  During the hearing, the undersigned VLJ explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the duties a VLJ has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Significantly, the Veteran has not contended, and the evidence has not otherwise shown, that the undersigned VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise committed prejudicial error, either by failing to fully explain the issues or by neglecting to suggest the submission of evidence that may have been overlooked.  Moreover, there is no indication that the Veteran was otherwise denied due process during his Board hearing. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Claims to Reopen

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A.  Diabetes Mellitus and an Eye Disorder/Stargardt's Disease

The Veteran has contended that he has diabetes mellitus as a result of in-service herbicide exposure.  He has also contended that his eye disorder manifested in or is otherwise related to service.  The evidence indicates that he served in the Republic of Vietnam during the Vietnam era.  Therefore, it is presumed that he was exposed to herbicide agents.  38 C.F.R. § 3.307.  

In a June 2002 rating decision, the RO denied service connection for diabetes mellitus because although the evidence indicated that he had impaired glucose tolerance, it did not show that the Veteran had been diagnosed with diabetes mellitus.  The RO denied service connection for an eye disorder, diagnosed as Stargardt's disease, because the evidence indicated that it was congenital condition that preexisted service and was not aggravated by service.  New and material evidence was not received within the one-year appeal period and the Veteran did not timely appeal the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the June 2002 rating decision is both new and material to the claims.  With respect to diabetes mellitus, a July 2003 VA treatment record indicates that the Veteran had "borderline" diabetes mellitus controlled with diet.  In addition, an August 2007 VA optometry record notes a provisional diagnosis of diabetes mellitus.  This evidence, while not definitive, indicates a possible diagnosis of diabetes mellitus.  This evidence, when combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  With respect to Stargardt's disease, the Veteran testified that a VA physician (Dr. B) related the Veteran's current eye disorder to an eye problem he had during service in August 1973.  See Bd. Hrg. Tr. at 56.  This evidence, while not definitive, indicates a possible relationship between the Veteran's current eye disorder and service.  This evidence, when combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Furthermore, the credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claims are reopened and will be considered on the merits.  

B.  Prostate Disorder 

The Veteran has contended that he has a prostate disorder related to inservice herbicide exposure.  Prostate cancer is a disease that is presumed to be related to herbicide exposure.  38 C.F.R. § 3.309.

In a June 2001 rating decision, the RO denied service connection for "prostate problems" because the evidence did not show that his benign prostate hypertrophy was incurred in or related to service nor was it a disorder presumed related to herbicide exposure.  New and material evidence was not received within the one-year appeal period and the Veteran did not timely appeal the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence of record at the time of the 2001 rating decision included the Veteran's STRs, which are silent for any prostate problems.  A December 1999 VA treatment record indicates that the Veteran's prostate was enlarged and slightly tender.  The assessment was possible prostatitis.  A December 2000 VA treatment record notes a diagnosis of benign prostate hypertrophy (stable).  
The report of a February 2002 general medical examination notes that the Veteran's medical problems included benign prostatic hypertrophy and it was noted that he was taking Terazosin.  

The evidence received since the June 2001 rating decision includes primarily VA treatment records along with the Veteran's lay statements and September 2015 hearing testimony.  The Veteran's VA treatment records indicate that benign prostate hypertrophy has been included on his problem list and in his medical history.  He has also continued to take Terazosin for his prostate and blood pressure.  

The Veteran has also submitted lay statements and provided testimony at a September 2015 Board hearing in support of his claim to reopen.  During the September 2015 Board hearing, the Veteran testified that he began taking medication after having trouble "passing water."  See, Bd. Hrg. Tr. at 51.  He stated that his nurse practitioner never told him what caused his enlarged prostate, but that it was usually seen in much older men.  See, Bd. Hrg. Tr. at 51-52.  A review of these statements and his testimony reflects that the evidence is cumulative of his prior contentions.  The Veteran reiterated his belief that his prostate problems are related to in-service herbicide exposure.  As such, they do not constitute material evidence. 

The evidence received since the June 2001 rating decision does not indicate that the Veteran's benign prostate hypertrophy might be related to service, as it is merely cumulative of the Veteran's belief that such a relationship exists.  But these statements were of record at the time of the prior rating decision.  For these reasons, the Board finds that the evidence is not new and material because it does not relate to unestablished facts necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.  Therefore, the request to reopen the claim is denied.


C.  Hepatitis C

The Board denied the Veteran's claim for service connection for hepatitis C in a December 2005 decision, finding that the preponderance of the evidence was against the claim.  Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Therefore, the December 2005 Board decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Of record at the time of the 2005 Board decision was an October 2001 VA Agent Orange examination that included a positive for hepatitis C.  See VA laboratory report.  The report of a December 2001 VA general medical examination indicates that the Veteran's liver function tests were entirely normal and he was asymptomatic.  The Veteran has asserted that he came in contact with contaminated blood and feces while on body detail during service.  See September 2002 statement; and June 2003 Bd. Hrg. Tr. at 12.  He testified that he did not use drugs, did not have any tattoos, and never had a blood transfusion of which he was aware.  See June 2003 Bd. Hrg. Tr. at 12.  A VA examination was conducted in February 2004.  The VA examiner considered the Veteran's contentions and risk factors and ultimately opined that it was not at least as likely as not that the etiology of the Veteran's hepatitis C infection was from handling dead bodies while in service.

The evidence received since the December 2005 Board decision includes primarily VA treatment records along with the Veteran's lay statements and September 2015 hearing testimony.  The Veteran's VA treatment records show a continued diagnosis of hepatitis C.  In various written statements, he has reiterated his belief that he was infected with hepatitis C infection while handling dead bodies in service.  During the September 2015 Board hearing, he testified that he was shot in the chest in August 1974 and that he was given blood.  See Bd. Hrg. Tr. at 53.  Although this contention is new, the Board notes that this incident occurred after service during civilian life and does not support a relationship with service.  

The evidence received since the December 2005 Board decision does not indicate that the Veteran's hepatitis C might be related to his service, other than the Veteran's assertions, which were of record of the time of the Board decision.  For this reason, the Board finds that the evidence is not new and material because it does not relate to unestablished facts necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.  Therefore, the request to reopen the claim is denied.

III.  Claims for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  As noted above, the Veteran served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to herbicide agents.  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), to include ischemic heart disease, if manifested to a compensable degree within the requisite time period.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (providing that when a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service).

In addition, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 . Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either 
 (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

With regard to lay evidence, medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet. See 38 C.F.R. § 3.159(a)(2) ; Barr, 21 Vet. App. at 310; Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  See 38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.


A.  Insomnia

The Veteran contends that he has insomnia related to service.  His STRs are negative for any complaints, treatment, or diagnoses related to insomnia.  

After service, the Veteran's medical records show treatment for sleep impairment associated with his service-connected PTSD.  An April 2005 VA PTSD examination report indicates that the Veteran reported that he had difficulty getting to sleep, that he only slept three to four hours, and that he had bad dreams and could not fall back to sleep.  A February 2009 VA PTSD examination report notes that the Veteran had sleep impairment associated with his PTSD.  He said he only slept two to three hours per night and had gone days without sleeping.  A November 2014 VA examination report also notes that the Veteran had chronic sleep impairment related to his PTSD.  

Service connection was granted for PTSD in a July 2002 rating decision and is currently evaluated as 70 percent disabling.  The criteria for evaluating PTSD specifically contemplate chronic sleep impairment; indeed the assigned evaluations already contemplate sleep difficulties.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders; November 2008 Rating Decision.  To separately compensate the Veteran for his PTSD-related sleeping difficulties would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (providing that the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited).  For these reasons, the Board finds that service connection for insomnia is not warranted.  

B.  Ischemic Heart Disease

The Veteran has contended that he has ischemic heart disease due to in-service herbicide exposure.  As noted above, the Veteran is presumed to have been exposed to herbicide agents during service, and ischemic heart disease is presumed to be related to herbicide agents.  At issue is whether he has a current diagnosis of ischemic heart disease.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225   (Fed. Cir. 1992).  Likewise, in order for a veteran to qualify for entitlement to compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  Hence, the mere fact of a veteran reporting subjective symptoms, whether pain or otherwise, does not necessarily warrant a finding that he or she has met the current disability due to disease or injury requirement of a service connection claim.  Rather, an underlying disease or injury is required.

During the September 2015 Board hearing, the Veteran said that he had hypertension and that his neurosurgeon told him that "if you got high blood pressure you got heart disease."  See Bd. Hrg. Tr. at 42.  He has also had two strokes, which he attributes to a heart condition.  See Bd. Hrg. Tr. at 42.

The Veteran's STRS are negative for any complaints, treatment, or diagnoses related to heart disease.  After service, VA medical records indicate that the Veteran has been treated for hypertension, but are negative for heart disease.  

A September 2010 discharge record from Jackson Hospital indicates that the Veteran presented with a complaint of a syncopal episode.  He was found to have bradycardia and was admitted for further evaluation.  A history of hypertension was noted.  A CT scan of the brain showed a small ischemic insult within the right periventricular region of indeterminate age and the impression was right-sided cerebrovascular accident.  A carotid ultrasound did not reveal any significant abnormalities.  After two days, it was noted that his bradycardia was improving and he was considered stable for discharge.  

Although the Veteran has pointed out that the September 2010 CT scan of the brain uses the word "ischemic," the Board notes that the word "ischemic" in this instance refers to insufficient blood flow to the brain rather than the heart.  

A VA examination was conducted in February 2012.  The VA examiner found that the Veteran did not have ischemic heart disease.  The examiner noted that the Veteran had a history of hypertension that was well controlled, hyperlipidemia, and was status post right cerebrovascular accident.  The examiner noted that the Veteran had an episode of bradycardia in June 2010 and was admitted to the hospital for observation.  

The Board notes that the Veteran, as a lay person, is not competent to diagnose ischemic heart disease because it is a complex medical determination, as opposed to a diagnosis capable of lay observation such as ringing in the ear or a broken leg.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).   However, he is competent to report that a physician told him that if he had hypertension, he had heart disease.  In this case, however, the underlying medical records do not support the Veteran's contention that he has heart disease.  Furthermore, the Veteran's statements are outweighed by the February 2012 VA examiner's opinion.  

For these reasons, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran has ischemic heart disease.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim for service connection.  See 38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225.  As such, service connection for ischemic heart disease must be denied.

III.  Claims for Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as in this case, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Board must also assess the competence and credibility of lay statements and testimony.  Barr, 21 Vet. App. at 308.  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).


A.  PTSD

The Veteran's service-connected PTSD is currently assigned a 70 percent evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411, which refers to the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.  The 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a global assessment of functioning (GAF) score.  According to the Fourth Edition of the "American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders" (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

The Board notes that the Veteran has also been diagnosed with major depressive disorder, psychosis, schizoaffective disorder, and panic attacks.  However, the medical evidence in this case does not distinguish between psychiatric symptoms related to PTSD from his other psychiatric disorders.  As such, the Board has considered all of the Veteran's psychiatric symptoms in evaluating his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).

A January 2008 VA treatment record shows that the Veteran experienced depressive symptoms, including poor sleep, withdrawal and social isolation, depressed mood, angry feelings, and an inability to handle stress.  He also experienced PTSD symptoms, including recurrent intrusive thoughts, recurrent nightmares, flashbacks, irritability, social isolation, sleep problems, hallucinations, and anxiety.  He reported having thoughts of harming others and tearing things up.  A psychiatric treatment plan was initiated.

A February 2008 VA examination indicates that the Veteran complained of sleep impairment and reported sleeping only two to three hours per night.  He said he had gone days without sleeping.  He also reported having panic attacks three to four times a month.  He said he was isolated, drank a lot, and stayed angry.  He complained that he had unstable relationships, had trouble holding a job, and problems with authority.  The Veteran said he had been married for five years and had three children with a woman he did not marry.  He reported that he and his wife would go days without talking.  He stated that he had a fair relationship with his children and did not see them often.  He was previously employed as a truck driver, but had not been employed for 10 to 20 years due to blindness.  

On mental status examination, the Veteran was casually dressed and his clothes were disheveled.  Psychomotor activity, speech, thought process, and thought content were unremarkable.  His attitude was cooperative, his affect was constricted, and his mood was dysphoric.  He was unable to do serial 7's.  He was able to spell a word forward and backwards.  He was oriented to person, time, and place.  He did not have delusions or hallucinations and he understood the outcome of his behavior.  He had partial insight in understanding that he had a problem.  He did not exhibit inappropriate behavior.  He did not interpret proverbs appropriately.  He had no obsessive or ritualistic behavior.  He denied having suicidal and homicidal thoughts (no plan or intent).  His impulse control was fair and he did not have any recent episodes of violence.  He was able to maintain minimum personal hygiene.  His remote and recent memory was normal.  His immediate memory was mildly impaired.  

The diagnoses on Axis I were PTSD, substance abuse reported to be in remission, and major depressive disorder reported to be in remission.  The examiner assigned a GAF score of 50.  The examiner opined that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity, but not deficiencies in most areas or total occupational and social impairment.  The examiner noted that the Veteran's unemployability seemed to be more due to eyesight problems and other medical problems rather than to mental problems.  

A February 2008 VA outpatient record indicates that the Veteran reported he was less depressed.  It was noted, however, that he had chronic PTSD with a long history of auditory and visual hallucinations.  He also said that he was manic and felt agitated.  On mental status examination, his concentration was low and his sleep was poor.  He was alert, oriented, and well groomed.  He was cooperative, agitated, and his affect was appropriate to mood.  His thought processes were linear.  Insight, judgement, and impulse control were good.  He denied suicidal and homicidal ideations.  The diagnoses were PTSD, psychosis not otherwise specified (NOS), and panic attacks.  A GAF score of 45 was assigned.  In April 2008, it was noted that he had an inability to think abstractly, that he was mildly anxious and depressed, and that his concentration and memory function were mildly impaired.  It was also reported that he voiced suicidal thoughts because he was not sleeping at night.  He said that he heard voices telling him to get the gun and he requested that his wife hide it.  The Veteran indicated that he was in bad shape because he was trying to take care of his mother who was elderly.  

A June 2008 VA treatment record indicates that there was some improvement in the Veteran's symptoms.  His concentration was better, his anxiety low, his appetite good, his energy better, and his sleep good.  His mood was euthymic and he denied suicidal and homicidal ideation and he denied hallucinations or delusions.  The diagnoses including probable schizoaffective disorder and a GAF score of 55 was assigned.  In September 2008, the Veteran reported that he was much better and was sleeping and not hearing voices.  He said that he was much less depressed and was doing things around his house.  He denied having suicidal or homicidal ideation and denied hallucinations or delusions.  A GAF score of 55 was assigned.  

A February 2009 VA treatment record indicates that the Veteran complained that he was not sleeping well at night and slept during the day.  He said his medication was working well and he did not feel depressed.  He also said that he had not heard voices for a long time.  He lived by himself and was separated from his wife.  He denied suicidal and homicidal ideation and denied hallucinations and delusions.  A GAF score of 55 was assigned.  In July 2009, home health nurses reported that the Veteran was acting bizarre and cancelled further home health care visits.  The Veteran reported that his medications were not working well.  He said that he did not sleep at night and slept during the day, and that he may have been under the effects of his medications.  A GAF score of 55 was assigned.  In December 2009, he complained that he slept mostly during the day and that his paranoia was about the same.  He said he stayed away from most people.  His wife was staying at home, but they did not communicate much.  A GAF score of 55 was assigned.

A June 2011 VA treatment record indicates that the Veteran reported that he was enjoying his dogs and that he and his wife were getting along better because of the dogs.  He said the dogs gave him something to do.  It was noted that his energy was better, his sleep was impaired with middle insomnia, his mood was better, and he was less paranoid.  A GAF score of 55 was assigned.  In October 2011, the Veteran said that he could not sleep in his bed and did not feel safe at any time.  He said that he did not sleep at night.  It was noted that his sleep was poor and he remained paranoid.  A GAF score of 55 was assigned.  

A January 2012 VA treatment record indicates that the Veteran complained of stress caused by family problems.  His affect was constricted and his mood was congruent.  He denied suicidal and homicidal thoughts.  He denied having any hallucinations.  A GAF score of 55 was assigned.  In April 2012, the Veteran reported that his wife tried to shoot him, that the police were called and they would not leave, and that he got into an altercation with a police officer.  In June 2012, he said that he and his wife were separated off and on and that his dogs kept him company.  It was noted that he heard voices occasionally but that his paranoia was better.  A GAF score of 55 was assigned.  

In a November 2012 statement, the Veteran complained of experiencing, mania, severe depression, irritability, violent tendencies, suicidal ideation, personality changes, impaired memory, impaired concentration, extreme psychosis, and anger outbursts.  

A May 2013 VA treatment record indicates that the Veteran reported that his wife came back home.  He said he slept during the day and was very paranoid.  His mood was irritable and depressed.  He denied suicidal ideation.  He said that he heard voices talking to him and telling him to do things.  A GAF score of 55 was assigned.  In October 2013, the Veteran complained of insomnia.  He said he had flashbacks at night and night sweats.  He also complained of occasional depression.  He was moderately groomed.  His mood was neutral and his affect was constricted.  He denied suicidal and homicidal thoughts and he also denied auditory and visual hallucinations.  An October 2013 VA treatment record notes that the Veteran was chronically depressed, that he occasionally heard voices, and that he was paranoid.  A GAF score of 55 was assigned. 

A September 2014 VA treatment record indicates that the Veteran reported that he and his wife were "coexisting."  He said that he had redone his bathroom and that he was helping another veteran.  He also stated that he tended to isolate himself.  It was noted that he had chronic irritability and mood problems, and that he had chronic paranoia with voices.  A GAF score of 55 was assigned.  In October 2014, the Veteran reported that he had separated from his wife.  He denied suicidal and homicidal ideation.  He reported that he heard voices occasionally and that he was paranoid.  The diagnoses were PTSD, and mood disorder NOS with psychosis and schizoaffective disorder.  A GAF score of 55 was assigned.  The psychiatrist indicated that the Veteran was unemployable due to his PTSD and mental illness.  

During a November 2014 VA examination, the Veteran reported that he was separated from his wife, had trouble getting along with others, and preferred to isolate himself.  He said he had a distant relationship with his three adult children.  The Veteran reported that he had problems with irritability, anger, nightmares, and trusting others, and that he had poor sleep with a diagnosis of sleep apnea.  PTSD symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control.  The VA examiner diagnosed PTSD and opined that the Veteran's symptoms resulted in occupation and social impairment with deficiencies in most areas.  The examiner also opined that the Veteran was unemployable and would have difficulty interacting with others due to irritability and poor judgment, and would have difficulty adapting to changes.  The examiner indicated that while the Veteran's PTSD symptoms impacted his ability to maintain gainful employment, the fact that he was legally blind was the primary reason that he was unemployable.  

A February 2015 VA treatment record indicates that the Veteran reported that things were about the same.  He said that his wife was back home, but he did not bother her.  He remained paranoid and had auditory hallucinations off and on.  He said that he slept all day and was up all night, that he did not like being around people, and that he got angry easily.  It was noted that the Veteran was unemployable.  A GAF score of 55 was assigned.  

During the September 2015 Board hearing, the Veteran said that he could not sleep, had suicidal thoughts without a plan, was married but lived in separate rooms, had no relationship with his three sons, had frequent outbursts of anger, heard voices throughout the day, had visions, and was socially withdrawn.  See Bd. Hrg. Tr. at 5-18.  

In this case, the Veteran has exhibited psychiatric symptoms listed among the criteria for 30, 50, 70, and 100 percent ratings.  Overall, when considering the frequency and severity of his symptoms, the Board finds that a rating in excess of 70 percent is not warranted.  First, the Veteran's symptoms indicate serious impairment in both social and occupational functioning.  The Veteran self-isolates and has only fair or distant relationships with his adult children.  His relationship with his wife is off and on, as indicated by their separations and sometimes only co-existing while living together.  But this is not total social impairment.  Likewise, it is clear that the Veteran is occupationally impaired, but multiple VA examiners noted that this was most likely primarily due to his eyesight.  The November 2014 VA examiner indicated that the Veteran's symptoms were not severe enough to result in total occupational and social impairment.  The February 2008 VA examiner opined that there was even less impairment and that the Veteran's symptoms did not result in occupational and social impairment with deficiencies in most areas.  Accordingly, the evidence of record does not support total social and occupational impairment.  

Second, the symptoms that the Veteran exhibits also do not support such a finding.  The Veteran has reported having auditory and visual hallucinations; however, they have not been persistent and there is no evidence of impairment in thought processes or communication.  Although he indicated that he had suicidal thoughts during the Board hearing, VA treatment record show that he mostly denied suicidal ideation and has not been considered in persistent danger of hurting himself or others.  In addition, although he appeared disheveled at times, he had been able to maintain minimal personal hygiene.  He has not experienced disorientation, memory loss, or other symptoms of similar severity, frequency, or duration.  

In addition, the Board notes that the GAF scores of 45 and 50 are consistent with a 70 percent rating.  GAF scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  The GAF scores of 55 are consistent with less impairment.  GAF scores ranging from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers).  

Based on the foregoing, the Board finds that a rating in excess of 70 percent for the Veteran's service-connected PTSD is not warranted at any point during the pendency of the claim.

The Board has also considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the rating criteria reasonably describe the symptomatology related to the Veteran's service-connected PTSD.  The Veteran has described having sleep disturbance, panic attacks, paranoia, outbursts of anger, social withdrawal, difficulty maintaining relationships, irritability, depression, suicidal thoughts, auditory and visual hallucinations, and memory and concentration impairment.  The General Rating Formula for Mental Disorders specifically contemplates these symptoms and other symptoms of similar severity and frequency, to include any symptom that affects social and occupational functioning.

For these reasons, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

B.  Hearing Loss

The Veteran's bilateral hearing loss is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

Regulations also provide that, in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.

At a January 2008 VA audiological evaluation, puretone thresholds, in decibels, were as follows: 


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
30
30
35
35
33
LEFT
30
30
35
40
34

Maryland CNC Word List Speech Recognition testing revealed a speech recognition score of 92 percent in both ears.  The Veteran complained of hearing loss and difficulty understanding speech in the presence of background noise.  The examiner indicated that the Veteran may have trouble communicating verbally in noisy environment and would have difficulty in jobs which required a great deal of attention to high frequency sounds (such as monitoring medical equipment or other "beeps and pings.")  The examiner indicated that the Veteran's hearing loss should not be a barrier of other employment settings.  

These results equate to an assignment of Level I hearing in both ears, which warrants a noncompensable rating using Table VI.  The Board has also considered the provisions of 38 C.F.R. § 4.86, but these testing results indicate that the alternative table is not applicable.

A January 2008 VA treatment record indicates that the Veteran was seen in the Audiology Clinic for a hearing aid evaluation and earmold impressions were made.  The hearing aids were provided to him in February 2008.  

An April 2013 VA treatment record indicates that the Veteran had some decline in his hearing and that his aids worked when worn.  It was also noted that he had some irritation with amplification in noise and did not wear his aids.  


At a November 2014 VA audiological evaluation, puretone thresholds, in decibels, were as follows: 


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
25
40
50
55
42.5
LEFT
30
40
50
50
42.5

Maryland CNC Word List Speech Recognition testing revealed a speech recognition score of 84 percent in both ears.  The Veteran complained of hearing loss and difficulty understanding speech in noise and at a distance.  The examiner indicated that the Veteran's hearing loss impacted the ordinary conditions of life, including his ability to work.  

These results equate to an assignment of Level II hearing in both ears, which warrants a noncompensable rating using Table VI.  The Board has also considered the provisions of 38 C.F.R. § 4.86, but these testing results indicate that the alternative table is not applicable.

During the September 2015 Board hearing, the Veteran said that he believed his hearing was worse than the audiology evaluations showed.  See Bd. Hrg. Tr. at 20-21.  He said that he had difficulty understanding people in crowds and that he could not wear his hearing aids because they gave him headaches.  See Bd. Hrg. Tr. at 21.  

The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the Veteran's bilateral hearing loss disability is more severe for compensation purposes than demonstrated on the VA audiological evaluations discussed above.  His hearing acuity has remained relatively stable, and there is no basis for the assignment of staged ratings, as the criteria for a compensable rating have not been met for any period during the pendency of the claim.  

The Board has also considered the evidence of record showing that the Veteran has difficulty hearing, particularly with background noise.  Although the Board finds his statements to be competent and credible, it finds that these factors do not provide sufficient evidence on which to award a higher schedular rating for bilateral hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to a noncompensable disability rating.  For these reasons and bases, the Board finds that the preponderance of the evidence is against a compensable rating for bilateral hearing loss, on a schedular basis.  As noted in the Introduction, the claim for an increased evaluation on an extraschedular basis is remanded herein.


ORDER

New and material evidence having been submitted, the claim for service connection for diabetes mellitus is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim for service connection for an eye disorder/Stargardt's disease is reopened, and to this extent only, the appeal is granted.

As new and material evidence to reopen the claim for service connection for benign prostate hypertrophy has not been received, the appeal is denied.

As new and material evidence to reopen the claim for service connection for hepatitis C has not been received, the appeal is denied.

Service connection for insomnia is denied.

Service connection for ischemic heart disease is denied.

Entitlement to a rating in excess of 70 percent for PTSD is denied.  

Entitlement to a compensable rating for bilateral hearing loss, on a schedular basis, is denied.


REMAND

First, in conjunction with the claim for service connection for diabetes mellitus, a remand is necessary for another VA examination.  As noted above, there are some VA treatment records that indicate the Veteran has "borderline" diabetes mellitus or a "provisional" diagnosis of diabetes mellitus; however other treatment records indicate that he does not have diabetes mellitus.  Therefore, the Board finds that a VA examination is necessary to clarify whether the Veteran meets the criteria for a diagnosis of diabetes mellitus.  

Second, in conjunction with the claim for service connection for an eye disorder/Stargardt's disease, a remand is necessary for another VA examination.  The February 2002 VA examiner opined that the Veteran's Stargardt's disease was hereditary and a congenital type of defect.  Generally, a congenital or development defect cannot be service-connected in its own right.  However, a congenital disease may be service-connected if the evidence shows that it was incurred or aggravated in service.  See, VAOPGCPREC 82- 90 (July 18, 1990), 55 Fed. Reg. 45711 [a reissue of General Counsel Opinion 01-85 (March 5, 1985)].  The February 2002 VA examiner did not adequately address this distinction.  Therefore, the Board finds that a remand is necessary for another VA examination and further clarification.  

Third, in conjunction with the claim for service connection for sleep apnea, a remand is required to provide additional notice to the Veteran and to readjudicate the claim.  During the September 2015 Board hearing, the Veteran claimed that his sleep apnea was secondary to his service-connected PTSD.  See Bd. Hrg. Tr. at 38.  However, the AOJ did not develop or adjudicate the claim based on this theory of entitlement.  Therefore, to avoid any prejudice to the Veteran, the AOJ should provide notice to the Veteran as to what is needed to support a claim for service connection on a secondary basis, pursuant to 38 C.F.R. § 3.310, conduct any necessary development, and readjudicate the claim on a secondary basis.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Fourth, in conjunction with the claims for service connection for urticaria and eczema, and the claim for an increased rating for chloracne, a remand is required for another VA examination.  The Veteran is currently service connected only for chloracne.  During the September 2015 Board hearing, he testified that he has had various skin problems on and off since he was discharged service; however, he was unclear as to the diagnosis and indicated that his dermatologist was also not sure.  See Bd. Hrg. Tr. at 30-32.  The February 2012 VA examiner indicated that the Veteran had eczema and urticaria, but not chloracne.  The November 2014 VA examiner indicated that the Veteran had eczema and a history of urticaria and chloracne.  The examiners did not provide a medical opinion as to whether the Veteran's eczema and urticaria were related to service.  In light of the foregoing, the Board finds that another VA examination is necessary for clarification as to the nature and etiology of any current skin disorder that is present, and the manifestations and severity of any chloracne that is present.  

Fifth, in conjunction with the claim for a compensable rating for hearing loss on an extraschedular bases, a remand is required for referral to the Director of Compensation Service.  During the September 2015 Board hearing, the Veteran testified that he had difficulty hearing and understanding speech, especially in crowds with background noise.  See Bd. Hrg. Tr. at 20.  He also said that he was unable to wear hearing aids because they gave him headaches, and requested extraschedular consideration.  See Bd. Hrg. Tr. at 21-23.  The Board finds that the inability to wear hearing aids is not contemplated by the relevant rating criteria.  As such, referral of the issue of entitlement to an extraschedular rating for hearing loss is warranted.  

Sixth, in conjunction with the claim for a temporary total evaluation, a remand is required for a VA medical opinion.  The Veteran claims he is entitled to a temporary total evaluation under 38 C.F.R. § 4.30 for a period of convalescence following surgery for his service-connected sinusitis in December 2005.  The AOJ denied the claim, finding that the December 2005 surgery was for the Veteran's nonservice-connected deviated septum.  However, the evidence indicates that he underwent a functional endoscopic sinus surgery (FESS), turbinoplasty, and septoplasty, in part to address his chronic sinus problems.  The remaining question is whether the surgery required at least one month of convalescence.  This is unclear based on the current record.  Therefore, the Board finds that a VA medical opinion is needed.

Finally, while on remand, any outstanding VA treatment records should be obtained relevant to the Veteran's claims.

Accordingly, the case is REMANDED for the following actions:

1.  Provide notice to the Veteran as to what evidence is needed to substantiate a claim for service connection for obstructive sleep apnea on a secondary basis, pursuant to 38 C.F.R. § 3.310.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his diabetes mellitus, eye disorder/Stargardt's disease, obstructive sleep apnea, urticaria, eczema, and chloracne.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the appropriate VA Medical Center, to include the Birmingham VA Medical Center and the Montgomery VA Medical Center, and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

4.  Refer the Veteran's claim for a compensable rating for hearing loss to the Director of Compensation Service for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2015).  The response must be associated with the Veteran's file.

5.  After all additional records are associated with the claims file, provide the Veteran a VA examination to ascertain whether he meets the criteria for a diagnosis of diabetes mellitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  All opinions must take into account the Veteran's own history and contentions.  

After examining the Veteran and reviewing the record, the examiner must indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran meets the criteria for a diagnosis of diabetes mellitus.  

6.  After all additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the nature and etiology of his claimed eye disorder/Stargardt's disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  All opinions must take into account the Veteran's own history and contentions.  

After examining the Veteran and reviewing the record, to include an August 1973 STR showing complaints of watery eyes, the examiner must address the following:

a)  Is Stargardt's macular degeneration a congenital defect or disease?  For VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

b)  If the Veteran's Stargardt's macular degeneration is a congenital defect, the examiner should indicate whether it was subject to a superimposed disease or injury during his service.  

c)  If Stargardt's macular degeneration is a congenital disease, the examiner should indicate whether it preexisted service.  If so, the examiner should state whether there was an increase in the severity during service.  If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  

d)  Identify any other eye disorders that are present.  For each disorder identified, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise related to service.  

For each opinion provided, the examiner must provide a clear explanation for his/her opinion and discuss the medical bases and principles underlying the opinion.  

7.  After all additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the nature and etiology of his claimed skin disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  All opinions must take into account the Veteran's own history and contentions.  

After examining the Veteran and reviewing the record, the examiner must identify any skin disorder that may be present, to include eczema, urticaria, and chloracne.  The examiner must note each disorder present during the appeal period.  For each disorder identified other than chloracne, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise caused by the Veteran's service, to include in-service herbicide exposure.  If the examiner determines that the disorder is less likely than not related to service, the examiner must explain why, and discuss the medical bases and principles underlying his/her opinion.  

If chloracne is present, the examiner must describe the Veteran's symptoms and note the functional impairment of the service-connected chloracne.  The appropriate Disability Benefit Questionnaire must be utilized.  

8.  After all additional records are associated with the claims file, provide the claims file to a VA examiner for a medical opinion on whether a one-month or more period of convalescence was required following the Veteran's December 2005 surgery.  The electronic claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  A full explanation for all conclusions must be provided.

The examiner is asked whether a period of convalescence was required following the Veteran's functional endoscopic sinus surgery, turbinoplasty, and septoplasty in December 2005.  If so, the examiner is asked to estimate the period of convalescence and to specifically indicate whether the surgery required a period of convalescence of one month or more.  

9.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

10.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

11.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  The claim for service connection for obstructive sleep apnea must include consideration of service connection on a secondary basis, pursuant to 38 C.F.R. § 3.310.  If any claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  If the claim for service connection for obstructive sleep apnea is denied, the SSOC must include citation to and discussion of all additional legal authority considered (to include 38 C.F.R. § 3.310).  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


